DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galvgani (US Patent 5,388,024).
In re claim 1, Galvgani discloses a multilayer ceramic electronic component comprising: 
a multilayer body including a stack of a plurality of ceramic layers (col.1 ll.5-10, col.3 ll.45-48) and including a first main surface (lower surface shown in Figure 5) and a second main surface (upper surface shown in Figure 5) facing each other in a height direction (Figure 5, Figure 6), a first side surface (front surface shown in Figure 5) and a second side surface (back surface shown in Figure 5) facing each other in a width direction orthogonal or substantially orthogonal to the height direction (Figure 5), and a first end surface (left surface shown in Figure 5) and a second end surface (right surface shown in Figure 5) facing each other in a length direction connecting the first main surface and the second main surface with the first side surface and the second side surface (Figure 5); 
a first internal electrode layer (10 – Figure 1, col.3 l.47) on a corresponding one of the plurality of ceramic layers and located inside the multilayer body (col.3 ll.45-48); 
a second internal electrode layer (11 – Figure 1, col.3 l.47) on a corresponding one of the plurality of ceramic layers and located inside the multilayer body (col.3 ll.45-48); 
a first external electrode (left termination shown in Figure 5) on the first end surface and on a portion of the second main surface (Figure 5, col.3 ll.38-39); 
and a second external electrode (right termination shown in Figure 5) on the second end surface and on a portion of the second main surface (Figure 5, col.3 ll.38-39); 
wherein a relationship B < A is satisfied, where A denotes a length of the multilayer body on the first main surface (lower surface shown in Figure 5) in the length direction connecting a point of intersection of the first main surface and the first end surface with a point of intersection of the first main surface and the second end surface, and B denotes a length of the multilayer body on the second main surface (upper surface shown in Figure 5) in the length direction connecting a point of intersection of the second main surface and the first end surface with a point of intersection of the second main surface and the second end surface (Figure 5); 
and a relationship of about 10° < Θ1 about 50° and a 44relationship of about 10° < Θ2 about 50° are satisfied, where Θ1 denotes an angle between the first end surface and a perpendicular extending from a side of the first main surface at the point of intersection of the first main surface and the first end surface, and Θ2 denotes an angle between the second end surface and a perpendicular extending from a side of the first main surface at the point of intersection of the first main surface and the second end surface (col.4 ll.15-27).
In re claim 4, Galvgani discloses the multilayer ceramic electronic component according to claim 1, as explained above. Galvgani further discloses wherein the second main surface (lower surface shown in Figure 5) has an area smaller than an area of the first main surface (upper surface shown in Figure 5) (col.3 ll.3-5, col.5 ll.24-35).
In re claim 9, Galvgani discloses a mount structure for a multilayer ceramic electronic component according to claim 1, as explained above. Galvgani further discloses the mount structure comprising: 
a circuit board (22 – Figure 6, col.5 l.10); and 
a plurality of signal electrodes (20, 21 – Figure 6, col.5 l.10) disposed on a surface of the circuit board (Figure 6); wherein 
the second main surface (14 – Figure 6, Figure 3, col.4 l.17) faces the circuit board (22 – Figure 6), and the 46plurality of signal electrodes (20, 21 – Figure 6) are connected with the first external electrode disposed on a portion of the second main surface and the second external electrode disposed on a portion of the second main surface (Figure 5, Figure 6).
In re claim 14, Galvgani discloses the mount structure according to claim 9, as explained above. Galvgani further discloses wherein the second main surface (lower surface shown in Figure 5) has an area smaller than an area of the first main surface (upper surface shown in Figure 5) (col.3 ll.3-5, col.5 ll.24-35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 10-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galvgani (US Patent 5,388,024).
In re claim 2, Galvgani discloses the multilayer ceramic electronic component according to claim 1, as explained above. Galvgani does not explicitly disclose wherein a dimension of the multilayer body in the height direction connecting the first main surface with the second main surface is not less than about 27 µm and not greater than about 97 µm. However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to use the well-known knowledge of adjusting the height of the internal electrodes, and thus component body, to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 3, Galvgani discloses the multilayer ceramic electronic component according to claim 1, as explained above. Galvgani does not explicitly disclose wherein a dimension of the multilayer body in the height direction connecting the first main surface with the second main surface is not less than about 37 µm and not greater than about 110 µm. However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to use the well-known knowledge of adjusting the height of the internal electrodes, and thus component body, to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 10, Galvgani discloses The multilayer ceramic electronic component according to claim 1, as explained above. Galvgani doesn’t disclose wherein a dimension of the multilayer ceramic electronic component in the length direction is not less than about 0.2 mm and not greater than about 1 mm. However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to use the well-known knowledge of adjusting the length of the internal electrodes, and thus component body, to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 11, Galvgani discloses the multilayer ceramic electronic component according to claim 1, as explained above. Galvgani does not explicitly disclose wherein a dimension of the multilayer body in the height direction connecting the first main surface with the second main surface is not less than about 40 µm and not greater than about 110 µm. However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to use the well-known knowledge of adjusting the height of the internal electrodes, and thus component body, to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 12, Galvgani discloses the mount structure according to claim 9, as explained above. Galvgani does not explicitly disclose wherein a dimension of the multilayer body in the height direction connecting the first main surface with the second main surface is not less than about 27 µm and not greater than about 97 µm. However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to use the well-known knowledge of adjusting the height of the internal electrodes, and thus component body, to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 13, Galvgani discloses the mount structure according to claim 9, as explained above. Galvgani does not explicitly disclose wherein a dimension of the multilayer body in the height direction connecting the first main surface with the second main surface is not less than about 37 µm and not greater than about 110 µm. However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to use the well-known knowledge of adjusting the height of the internal electrodes, and thus component body, to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 19, Galvgani discloses the mount structure according to claim 9, as explained above. Galvgani doesn’t disclose wherein a dimension of the multilayer ceramic electronic component in the length direction is not less than about 0.2 mm and not greater than about 1 mm. However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to use the well-known knowledge of adjusting the length of the internal electrodes, and thus component body, to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 20, Galvgani discloses the mount structure according to claim 9, as explained above. Galvgani does not explicitly disclose wherein a dimension of the multilayer body in the height direction connecting the first main surface with the second main surface is not less than about 40 µm and not greater than about 110 µm. However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to use the well-known knowledge of adjusting the height of the internal electrodes, and thus component body, to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galvgani (US Patent 5,388,024) in view of Sasaki et al. (US Publication 2018/0082780).
In re claim 5¸Galvgani discloses the multilayer ceramic electronic component according to claim 1, as explained above. Galvgani does not disclose wherein the first external electrode and the second external electrode each include an underlying electrode layer and a plating layer; 
the underlying electrode layer includes a metal component and a ceramic component; and 45the plating layer includes at least one selected from Cu, Ni, Ag, Pd, Ag-Pd alloy, and Au and includes a plurality of layers.
Sasaki discloses external electrodes (2A-2F – Figure 1, ¶35) each include an underlying electrode layer and a plating layer (¶54, ¶58); 
the underlying electrode layer includes a metal component and a ceramic component (¶54); and 
45the plating layer includes at least one selected from Cu, Ni, Ag, Pd, Ag-Pd alloy, and Au and includes a plurality of layers (¶67).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as described by Sasaki to provide for superior mounting ability.
In re claim 15¸Galvgani discloses the mount structure according to claim 9, as explained above. Galvgani does not disclose wherein the first external electrode and the second external electrode each include an underlying electrode layer and a plating layer; 
the underlying electrode layer includes a metal component and a ceramic component; and 45the plating layer includes at least one selected from Cu, Ni, Ag, Pd, Ag-Pd alloy, and Au and includes a plurality of layers.
Sasaki discloses external electrodes (2A-2F – Figure 1, ¶35) each include an underlying electrode layer and a plating layer (¶54, ¶58); 
the underlying electrode layer includes a metal component and a ceramic component (¶54); and 
45the plating layer includes at least one selected from Cu, Ni, Ag, Pd, Ag-Pd alloy, and Au and includes a plurality of layers (¶67).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as described by Sasaki to provide for superior mounting ability.

Claims 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galvgani (US Patent 5,388,024) in view of Han et al. (US Publication 2019/0103225).
In re claim 6, Galvgani discloses the multilayer ceramic electronic component according to claim 1, as explained above. Galvgani does not disclose wherein the first external electrode and the second external electrode each include an underlying electrode layer and a plating layer; 
the underlying electrode layer is defined by a thin film electrode and includes at least one selected from the group consisting of Mg, Al, Ti, W, Cr, Cu, Ni, Ag, Co, Mo, and V; and the plating layer includes at least one selected from Cu, Ni, Ag, Pd, Ag-Pd alloy, and Au and includes a plurality of layers.
Han discloses a first external electrode (133 – Figure 1, ¶47) and the second external electrode (134 – Figure 1, ¶47) each include an underlying electrode layer (151, 152 – Figure 3, ¶33) and a plating layer (131, 133, 135 – Figure 3; 132, 134, 136 – Figure 3, ¶47); 
the underlying electrode layer is defined by a thin film electrode and includes at least one selected from the group consisting of Mg, Al, Ti, W, Cr, Cu, Ni, Ag, Co, Mo, and V (¶38); and 
the plating layer includes at least one selected from Cu, Ni, Ag, Pd, Ag-Pd alloy, and Au and includes a plurality of layers (¶47).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as described by Hans to provide for superior mounting ability.
In re claim 7, Galvgani discloses the multilayer ceramic electronic component according to claim 6, as explained above. Galvgani does not disclose wherein the plating layer includes a Cu plating layer disposed on the underlying electrode layer, a Ni plating layer disposed on the Cu plating layer, and a Sn plating layer disposed on the Ni plating layer (¶47).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as described by Hans to provide for superior mounting ability.
In re claim 8, Galvgani discloses The multilayer ceramic electronic component according to claim 6, as explained above. Galvgani does not disclose wherein a plurality of the thin film electrodes are provided.
Hans discloses wherein a plurality of the thin film electrodes (151, 152 – Figure 3) are provided (Figure 3; Note that the Examiner is taking each thin film electrode to comprise of an arbitrary number of layers since there is no claimed distinction of thickness or material between each layer).
In re claim 16, Galvgani discloses the mount structure according to claim 9, as explained above. Galvgani does not disclose wherein the first external electrode and the second external electrode each include an underlying electrode layer and a plating layer; 
the underlying electrode layer is defined by a thin film electrode and includes at least one selected from the group consisting of Mg, Al, Ti, W, Cr, Cu, Ni, Ag, Co, Mo, and V; and the plating layer includes at least one selected from Cu, Ni, Ag, Pd, Ag-Pd alloy, and Au and includes a plurality of layers.
Han discloses a first external electrode (133 – Figure 1, ¶47) and the second external electrode (134 – Figure 1, ¶47) each include an underlying electrode layer (151, 152 – Figure 3, ¶33) and a plating layer (131, 133, 135 – Figure 3; 132, 134, 136 – Figure 3, ¶47); 
the underlying electrode layer is defined by a thin film electrode and includes at least one selected from the group consisting of Mg, Al, Ti, W, Cr, Cu, Ni, Ag, Co, Mo, and V (¶38); and 
the plating layer includes at least one selected from Cu, Ni, Ag, Pd, Ag-Pd alloy, and Au and includes a plurality of layers (¶47).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as described by Hans to provide for superior mounting ability.
In re claim 17, Galvgani discloses the mount structure according to claim 16, as explained above. Galvgani does not disclose wherein the plating layer includes a Cu plating layer disposed on the underlying electrode layer, a Ni plating layer disposed on the Cu plating layer, and a Sn plating layer disposed on the Ni plating layer (¶47).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as described by Hans to provide for superior mounting ability.
In re claim 18, Galvgani discloses the mount structure according to claim 16, as explained above. Galvgani does not disclose wherein a plurality of the thin film electrodes are provided.
Hans discloses wherein a plurality of the thin film electrodes (151, 152 – Figure 3) are provided (Figure 3; Note that the Examiner is taking each thin film electrode to comprise of an arbitrary number of layers since there is no claimed distinction of thickness or material between each layer).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848